DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in response to the amendment filed on August 4th, 2022 for application no. 16/620,592 filed on February 2nd, 2020. Claims 1 and 3-7 are pending. In the present amendment, claims 1, 3-4 and 6-7 are amended, and claim 2 is canceled.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchida et al. (US 2013/0195545), hereinafter Tsuchida.

Regarding Claim 1, Tsuchida teaches a differential device comprising: 
a differential case (Fig. 2, “differential case” 30) that houses a differential mechanism that is drivingly coupled to an output shaft (see Fig. 15); and 
a differential ring gear (Fig. 2, “ring gear” 10) that has a tooth portion (“gear portion” 10T) provided with a tooth surface (10T) on an outer peripheral side, 
a fixed and supported portion (“teeth-forming portion” 12 and “gear-side connecting portion” 13) that is disposed on an inner peripheral side of the tooth portion (10T) and that is fixed to and supported by an outer peripheral side of the differential case (30), 
a coupling portion (13) that is formed so as to have a plate shape having a thickness that is shorter than a length of the tooth portion (10T) in an axial direction and that couples the tooth portion (10T) and the fixed and supported portion (12, 13), 	
the differential ring gear (10) being welded (“welded portion” 52) on the outer peripheral side of the differential case (30), 
wherein the differential case (30) includes: 
a first abutting surface (see Examiner Fig. 1) that is disposed so as to extend in the axial direction; 
a restricting portion (see Examiner Fig. 1) that restricts movement of the differential ring gear (10) abutted against the first abutting surface toward one side in the axial direction (see Examiner Fig. 1); and 
a flange portion (Fig. 2, “case-side connecting portion” 35 and “case-side second flange” 37) that extends in a flange shape on an opposite side of the first abutting surface from the restricting portion in the axial direction toward the outer peripheral side of the differential case (see Examiner Fig. 1), the differential ring gear (Fig. 2, 10) includes:3PRELIMINARY AMENDMENTAttorney Docket No.: Q250338Appln. No.: National Stage of PCT/JP2018/031522 
a second abutting surface (see Examiner Fig. 1) that is disposed on an inner peripheral side of the fixed and supported portion (Fig. 2, 12, 13) and that is abutted against the first abutting surface in the axial direction (see Fig. 2 and Examiner Fig. 1); 
and an abutting portion (see Examiner Fig. 1) that is disposed on a side of the fixed and supported portion (Fig. 2, 12, 13), that is extended in a radial direction, and that is configured to be abutted against the restricting portion (see Examiner Fig. 1), and 
a welding portion (Fig. 2, 52) that is formed by welding the flange portion (35, 37) of the differential case (30) and the fixed and supported portion (12, 13) of the differential ring gear (10) is disposed at a position that is different from an abutting part between the first abutting surface and the second abutting surface (see Examiner Fig. 1) and an abutting part between the restricting portion and the abutting portion (see Examiner Fig. 1), wherein
the differential case (Fig. 2, 30) has a first welding surface (52) that is formed along an entire circumference (see Fig. 1) so as to face the radial direction (radially outward) and that is formed on a distal end of the flange portion (Fig. 2, 35, 37), 
the differential ring gear (10) has a second welding surface (52) that is formed along an entire circumference (see Fig. 1) so as to face the radial direction (radially inward) and that is formed on the fixed and supported portion (Fig. 2, 12, 13) so as to face the first welding surface (52), and 
a side surface (see Examiner Fig. 1) of the flange portion (Fig. 2, 35, 37) on a differential ring gear side is formed so that the side surface is recessed in the axial direction from an end portion of the first welding surface (52) on the differential ring gear side in the axial direction and so that a void (see Examiner Fig. 1) is formed between the flange portion (Fig. 2, 35, 37) and the fixed and supported portion (12, 13).

    PNG
    media_image1.png
    410
    631
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 2 of Tsuchida

Regarding Claim 3, Tsuchida teaches the differential device according to claim 1, wherein a minimum thickness of the flange portion (Fig. 2, 35, 37) in the axial direction is less than a minimum thickness of the fixed and supported portion (12, 13) in the axial direction (see Fig. 2).  

Regarding Claim 4, Tsuchida teaches the differential device according to claim 1, wherein the abutting portion (see Examiner Fig. 1) is formed by a part of a side face of the fixed and supported portion (Fig. 2, 12, 13) and the void is formed between the flange portion (35, 37) and the side face of the fixed and supported portion (12, 13) besides the abutting portion (see Fig. 2 and Examiner Fig. 1).  

Regarding Claim 5, Tsuchida teaches the differential device according to claim 4, wherein the restricting portion has a stepped shape that is extended from the first abutting surface in the radial direction (see Examiner Fig. 1).  

Regarding Claim 6, Tsuchida teaches the differential device according to claim 1, wherein the fixed and supported portion (Fig. 2, 12, 13) has an extending portion (12) that is extended from a side face of the fixed and supported portion (12, 13) in the axial direction (see Fig. 2), 
the second welding surface (52) is formed on a distal end of the extending portion (12), and 
	the void (see Examiner Fig. 1) is formed on an inner peripheral side of the extending portion (12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yanase (US 2016/0290466), in view of Tsuchida (US 2013/0195545).

Regarding Claim 1, Yanase teaches a differential device comprising: 
a differential case (Fig. 1, “differential case” DC) that houses a differential mechanism (“differential mechanism” DM) that is drivingly coupled to an output shaft (“output shafts” J, J’); and 
a differential ring gear (“ring gear” R) that has a tooth portion (“gear portion” Rg) provided with a tooth surface (Rg) on an outer peripheral side, 
a fixed and supported portion (Examiner Fig. 2, 45) that is disposed on an inner peripheral side of the tooth portion (Fig. 1, Rg) and that is fixed to and supported by an outer peripheral side of the differential case (DC), 
a coupling portion (Examiner Fig. 2, 44) that is formed so as to have a plate shape having a thickness that is shorter than a length of the tooth portion (Fig. 1, Rg) in an axial direction and that couples the tooth portion (Rg) and the fixed and supported portion (Examiner Fig. 2, 45), 
the differential ring gear (Fig. 1, R) being welded (“welded portion” W) on the outer peripheral side of the differential case (DC), 
wherein the differential case (DC) includes: 
a first abutting surface (Fig. 2, “third outer peripheral portion” A3) that is disposed so as to extend in the axial direction; 
a restricting portion (“second connecting surface” f2) that restricts movement of the differential ring gear (R) abutted against the first abutting surface (A3) toward one side in the axial direction; and 
a flange portion (“flange portion” 1) that extends in a flange shape on an opposite side of the first abutting surface (A3) from the restricting portion (f2) in the axial direction toward the outer peripheral side of the differential case (DC), the differential ring gear (R) includes:  3PRELIMINARY AMENDMENTAttorney Docket No.: Q250338 Appln. No.: National Stage of PCT/JP2018/031522 
a second abutting surface (“inner peripheral surface” STi) that is disposed on an inner peripheral side of the fixed and supported portion (Examiner Fig. 2, 45) and that is abutted against the first abutting surface (Fig. 2, A3) in the axial direction; and 
an abutting portion (“side surface” STs) that is disposed on a side of the fixed and supported portion (Examiner Fig. 2, 45), that is extended in a radial direction, and that is configured to be abutted against the restricting portion (Fig. 2, f2), and 
a welding portion (W) that is formed by welding the flange portion (1) of the differential case (DC) and the fixed and supported portion (Examiner Fig. 2, 45) of the differential ring gear (Fig. 2, R) is disposed at a position that is different from an abutting part between the first abutting surface (A3) and the second abutting surface (STi) and an abutting part between the restricting portion (f2) and the abutting portion (STs),
wherein the differential case (DC) has a first welding surface (“first outer peripheral portion” A1) that is formed so as to face the radial direction (radially outward) and that is formed on a distal end of the flange portion (1), 
the differential ring gear (R) has a second welding surface (“welded portion” Riw) that is formed so as to face the radial direction (radially inward) and that is formed on the fixed and supported portion (Examiner Fig. 2, 45) so as to face the first welding surface (Fig. 2, A1), and 
a side surface (“first connecting surface” f1) of the flange portion (1) on the differential ring gear side is formed so that the side surface (f1) is recessed in the axial direction from an end portion of the first welding surface (A1) on the differential ring gear side in the axial direction and so that a void (“space” S) is formed between the flange portion (1) and the fixed and supported portion (Examiner Fig. 2, 45).
Yanase does not teach “wherein the differential case has a first welding surface that is formed along an entire circumference so as to face the radial direction and that is formed on a distal end of the flange portion, the differential ring gear has a second welding surface that is formed along an entire circumference so as to face the radial direction and that is formed on the fixed and supported portion so as to face the first welding surface”. In other words, Yanase does not explicitly show the extent of the welded portion in the circumferential direction.
 Tsuchida teaches a differential case (Fig. 2, 30) has a first welding surface (52) that is formed along an entire circumference (see Fig. 1) so as to face a radial direction (radially outward) and that is formed on a distal end of a flange portion (Fig. 2, 35, 37), 
and a differential ring gear (10) has a second welding surface (52) that is formed along an entire circumference (see Fig. 1) so as to face the radial direction (radially inward) and that is formed on a fixed and supported portion (Fig. 2, 12, 13) so as to face the first welding surface (52).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide a welded portion around the entire circumference of the differential case and the ring gear taught by Yanase as taught by Tsuchida, such that “wherein the differential case has a first welding surface that is formed along an entire circumference so as to face the radial direction and that is formed on a distal end of the flange portion, the differential ring gear has a second welding surface that is formed along an entire circumference so as to face the radial direction and that is formed on the fixed and supported portion so as to face the first welding surface”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing a continuous weld that prevents separation between the differential case and the ring gear taught by Yanase.

    PNG
    media_image2.png
    352
    484
    media_image2.png
    Greyscale

Examiner Fig. 2 - Fig. 1 of Yanase

Regarding Claim 3, Yanase and Tsuchida teach the differential device according to claim 1, 
Yanase teaches wherein a minimum thickness of the flange portion (Fig. 2, 1) in the axial direction is less than a minimum thickness of the fixed and supported portion (Examiner Fig. 2, 45) in the axial direction. 

Regarding Claim 4, Yanase and Tsuchida teach the differential device according to claim 1, 
Yanase teaches wherein the abutting portion (Fig. 2, STs) is formed by a part of a side face (“inner side surface” Risf) of the fixed and supported portion (Examiner Fig. 2, 45) and the void (Fig. 2, S) is formed between the flange portion (1) and the side face (Risf) of the fixed and supported portion (Examiner Fig. 2, 45) besides the abutting portion (Fig. 2, STs).  

Regarding Claim 5, Yanase and Tsuchida teach the differential device according to claim 4, 
Yanase teaches wherein the restricting portion (Fig. 2, f2) has a stepped shape that is extended from the first abutting surface (A3) in the radial direction (see Fig. 2).  

Regarding Claim 6, Yanase and Tsuchida teach the differential device according to claim 1, 
Yanase teaches wherein the fixed and supported portion (Examiner Fig. 2, 45) has an extending portion (Fig. 2, “inner peripheral portion” Ri) that is extended from a side face (Risf) of the fixed and supported portion in the axial direction, 
the second welding surface (Riw) is formed on a distal end of the extending portion (Ri), and 
the void (S) is formed on an inner peripheral side of the extending portion (Ri).
Regarding Claim 7, Yanase and Tsuchida teach the differential device according to claim 1, 
wherein the tooth surface (Fig. 1, Rg) of the differential ring gear (R) is disposed so that a center of the tooth surface (Rg) in the axial direction overlaps in the axial direction with the second abutting surface (Fig. 1, Ri and Fig. 2, STi) when viewed in the radial direction (Examiner encourages Applicant to print Fig. 1 and verify this relationship with a ruler if necessary),
	the first abutting surface (Fig. 2, A3) is fitted to the second abutting surface (STi) by press fitting ([0031] - “an inner peripheral surface STi of the stopper portion ST is press-fitted into the third outer peripheral portion A3”).

Response to Arguments
The Applicant's arguments filed August 4th, 2022 are in response to the Office Action mailed May 6th, 2022. The Applicant's arguments have been fully considered.
Regarding Claim 1, Applicant’s amendment has clarified the invention. As such, the relevant 112(b) rejections previously indicated in the last Office Action are withdrawn.
Regarding Claim 1, Applicant’s argument that “Absent in Tsuchida is any recess in the axial direction” (p. 7) is not persuasive. Tsuchida shows a recess (Examiner Fig. 1, “Void”) that extends in the axial direction, and extends from an end portion of the first welding surface. Applicant must recite features that distinguish from those taught by the prior art of Tsuchida.
Regarding Claim 1, Applicant’s argument that “Again, similarly to Tsuchida, Yanase also fails to disclose "a side surface of the flange portion on the a differential ring gear side is formed so that the side surface is recessed in the axial direction from an end portion of the first welding surface on the differential ring gear side in the axial direction and so that a void is formed between the flange portion and the fixed and supported portion."” (p. 9) is not persuasive. Yanase shows a recess (Fig. 1, “space” S) that extends in an axial direction, and extends from an end portion of the first welding surface. Examiner suggests incorporating the subject matter of claim 7 into claim 1 and reciting features that distinguish from those taught by the prior art of Yanase.
	In conclusion, the amended claims 1 and 3-7 are rejected. See detailed and relevant rejections set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659